DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 11/10/2021.  
Claims 1-16 are pending.
Claims 1-16 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Boyoung Ashley Yeum (Reg. 73,803) on 12/9/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.  	(Currently Amended) A flow generation device comprising:
		a processor programmed to:  
		receive a selected service process selected by a user from among a plurality of service processes for generating a sequential process flow;
		upon determining that the selected service process is a process that receives input data and outputs output data, 
				extract one or more candidate upstream service processes, from among the plurality of service processes, which have output attributes satisfying at least a portion of input attributes of the input data of the selected service process and which are also executed upstream from the selected service process, and 
				extract one or more candidate downstream service processes, from among the plurality of service processes, which have input attributes satisfying at least a portion of output attributes of the output data of the selected service process and which are also executed downstream from the selected service process;
		concurrently display on a display the selected service process, the extracted one or more candidate upstream service processes, and the extracted one or more candidate downstream service processes;
		receive an upstream service process selected from among the one or more candidate upstream service processes displayed on the display, and receive a downstream service process selected from among the one or more candidate downstream service processes displayed on the display; and


15.	(Currently Amended)  A non-transitory computer readable medium storing a program causing a computer to execute a process for generating a flow, the process comprising:
		receiving a selected service process selected by a user from among a plurality of service processes for generating a sequential process flow;
		upon determining that the selected service process is a process that receives input data and outputs output data, 
				extracting one or more candidate upstream service processes, from among the plurality of service processes, which have output attributes satisfying at least a portion of input attributes of the input data of the selected service process and which are also executed upstream from the selected service process, and 
				extracting one or more candidate downstream service processes, from among the plurality of service processes, which have input attributes satisfying at least a portion of output attributes of the output data of the selected service process and which are also executed downstream from the selected service process;
		concurrently displaying on a display the selected service process, the extracted one or more candidate upstream service processes, and the extracted one or more candidate downstream service processes;
		receiving an upstream service process selected from among the one or more candidate upstream service processes displayed on the display, and receiving a 
		generating a process flow in which the selected service process, the upstream service process, and the downstream service process are defined.

16.  	(Currently Amended)  A flow generation device comprising:
		first receiving means for receiving a selected service process selected by a user from among a plurality of service processes for generating a sequential process flow;
		extracting means for, upon determining that the selected service process is a process that receives input data and outputs output data, 
				extracting one or more candidate upstream service processes, from among the plurality of service processes, which have output attributes satisfying at least a portion of input attributes of the input data of the selected service process and which are also executed upstream from the selected service process, and 
				extracting one or more candidate downstream service processes, from among the plurality of service processes, which have input attributes satisfying at least a portion of output attributes of the output data of the selected service process and which are also executed downstream from the selected service process;
		controlling means for concurrently display on a display the selected service process, the extracted one or more candidate upstream service processes, and the extracted one or more candidate downstream service processes;

		generating means for generating a process flow in which the selected service process, the upstream service process, and the downstream service process are defined.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:



	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-14 depending on claim 1 therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Independent claims 15 and 16 are considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196